Citation Nr: 1333557	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-07 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his stepson


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1965.  He is a Vietnam veteran who earned the Combat Infantryman Badge (CIB).
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In September 2011, the Veteran and his stepson testified at a video conference  hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In December 2011, the Board remanded the case for additional development, to include scheduling a VA examination.  The Appeals Management Center (AMC) complied with the December 2011 Remand directive.  However, as explained below, further development is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2013).

Remand is required for a new medical examination and opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran claims that he was exposed to acoustic trauma from various sources during service in Vietnam.  He maintains that he has had difficulty hearing in his right ear since a few years after service.  His DD 214 shows that he was awarded the Vietnam Service Medal and CIB, and that his military occupational specialty was infantry operations and intelligence specialist.  The Veteran is competent to report that he heard loud noises during service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  Given the Veteran's consistent statements regarding acoustic trauma during service, principal duties during service, and his CIB, his statements are found to be credible and exposure to acoustic trauma during service is conceded.

As instructed by the December 2011 Remand, the Veteran submitted to a February 2012 VA audiological examination.  The Board finds that the February 2012 VA examiner's opinion (with March 2012 addendum) has little probative value.  The examiner's opinion is based on an erroneous understanding of the record.  Specifically, she noted that there was no evidence of an acoustically traumatic event during service.  However, the Board has conceded that the Veteran was exposed to acoustic trauma.  In addition, the examiner noted that the induction and separation examinations showed normal hearing at all frequencies.  However, it appears as though the February 2012 VA examiner failed to convert those audiogram results to ISO-ANSI standards.  Finally, the examiner failed to consider the Veteran's assertions of continuous hearing loss since shortly after service.  

The Board finds that the February 2012 VA examination report (with March 2012 addendum opinion) is not complaint with the terms of its December 2011 Remand.  Thus, remand is required for another VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination with an appropriate medical professional other than the audiologist who conducted the February 2012 examination.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place. 

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current right ear hearing loss is related to his conceded in-service noise exposure.  The examiner must specifically address the Veteran's report of post-service occupational noise exposure, as well as his assertion of continuous hearing loss that started 3-5 years after service.  The examiner must also convert the in-service audiograms to ISO-ANSI standards.

A complete rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

2.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


